                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                             4:17CR3105
       vs.
                                                                 ORDER
PAUL D. SELLON, and
SUE ANN SELLON,

                      Defendants.


       Pursuant to discussion with counsel, this case will be set for trial. Defendants
request a trial settling beyond the time limits of the Speedy Trial Act due to the
press of others matters and because they need to further review this case and
prepare for trial.


       Accordingly,

       IT IS ORDERED:

       1)      As to both defendants, the trial of this case is set to commence before
              the Honorable Richard G. Kopf, Senior United States District Judge,
              in Courtroom 1, 100 Centennial Mall North, United States Courthouse,
              Lincoln, Nebraska, at 9:00 a.m. on February 19, 2019, or as soon
              thereafter as the case may be called, for a duration of nine (9) trial
              days. Jury selection will be held at commencement of trial.

       2)     The ends of justice served by setting the trial beyond the limits of the
              Speedy Trial Act outweigh the interests of the public and the
              defendants in a speedy trial, and as to both defendants, the time
              between today’s date and February 19, 2019, shall be deemed
              excludable time in any computation of time under the requirements of
              the Speedy Trial Act, because although counsel have been duly
              diligent, additional time is needed to adequately prepare this case for
              trial and failing to grant additional time might result in a miscarriage of
              justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to timely object
              to this order as provided under this court’s local rules will be deemed
     a waiver of any right to later claim the time should not have been
     excluded under the Speedy Trial Act.

November 14, 2018.           BY THE COURT:
                                  s/ Cheryl R. Zwart
                                  United States Magistrate Judge




                               2
